    Case 4:20-cv-00827-P Document 15 Filed 01/28/21              Page 1 of 2 PageID 77



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

EVERETT JESSE SULLENS,                      §
               Petitioner,                  §
                                            §
VS.                                         §      Civil Action No. 4:20-CV-827-P
                                            §
LANE AKIN, Sheriff,                         §
Wise County, Texas,                         §
                   Respondent.              §

                              OPINION AND ORDER

       Before the Court is a petition for writ of habeas corpus under 28 U.S.C. § 2241 filed

by Petitioner, Everett Jesse Sullens, a state pretrial detainee confined in the Wise County jail

at the time the petition was filed, against Lane Akin, sheriff of Wise County, Texas,

Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be dismissed for mootness.

I. BACKGROUND

       At the time this petition was filed, petitioner was confined in the Wise County jail

awaiting trial on drug related charges. Resp’t’s Answer 1, ECF No. 9. In this petition, he

raises four grounds for relief challenging his continued pretrial confinement. Pet. 5-6, ECF

No. 5. Respondent has filed an answer to the petition asserting that it has been rendered moot

because Petitioner has pleaded guilty to a lesser included offense pursuant to a plea

agreement and been released from custody on the Wise County charges. Resp’t’s Answer 1,

ECF No. 9. Petitioner has notified the Court of his change of address and that he is currently

residing in Jasper, Texas. Notice, ECF No. 13.
    Case 4:20-cv-00827-P Document 15 Filed 01/28/21              Page 2 of 2 PageID 78



II. DISCUSSION

       Respondent provides proof that on September 15, 2020, pursuant to a plea agreement,

Petitioner pleaded guilty to the lesser included offense of attempting to commit possession

of a controlled substance of less than one gram and was placed on nine months’ deferred

adjudication community supervision and ordered to pay restitution in the amount of $180 and

court costs. Id., Ex. A. Thus, Petitioner is no longer a pretrial detainee in custody of

Respondent and the petition as it relates to his pretrial detention has been rendered moot. See

Fassler v. United States, 858 F.2d 1016, 1018 (5th Cir. 1988); Thorne v. Warden, Brooklyn

House of Detention for Men, 479 F.2d 297, 299 (2d Cir. 1973).

III. CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for writ of habeas corpus under

28 U.S.C. § 2241 is DISMISSED with prejudice as moot. A certificate of appealability is

DENIED.

       SO ORDERED on this 28th day of January, 2021.




                             Mark T. Pittman
                             UNITED STATES DISTRICT JUDGE




                                              2
